DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to an ophthalmic lens, classified in A61F 2/1635.
II. Claims 16 and 17, drawn to a method of treating an ophthalmic condition, classified in G02C 7/081.
The inventions are distinct, each from the other because of the following reasons:
3.	Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). 
In the instant case the process for using the product as claimed can be practiced with another materially different product such as: (i) an ophthalmic device for implantation ON (rather than IN) an eye of the patient; (ii) an ophthalmic device that utilizes a deformable element responsive to ciliary body activity (rather than “a heat sensitive portion”); a heart valve; etc. Alternatively, the product as claimed can be used in a materially different process of using that product such as (i) teaching aid at a university; (ii) testing device for optical elements; (iii) in middle ear surgery; etc.
4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
5.	This application contains claims directed to the following patentably distinct species:
Ophthalmic device
Species A - embodied in Figures 1A-1E
Species B - embodied in Figures 2A-2D (each heat sensitive portion 174A and 174B includes multiple capsules 175A and 17B; orientations of capsules 175A and 175B with respect to the reservoirs 172A and 172B differ)
Species C - embodied in Figures 3A-3B (each reservoir module 220 being a circle; heat sensitive portion 224 being a curved membrane)
Species D - embodied in Figure 4 (reservoir 222’ includes individually formed spherical capsules)
Method
Species A - embodied in Figure 5
Species B - embodied in Figure 6
6.	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, from EACH of the two species groups, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
7.	During a telephone conversation with Attorney Thomas E. Schiano on 17 August 2022 a provisional election was made without traverse to prosecute the invention of Group/Invention I (drawn to an ophthalmic lens), claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.
8.	During a telephone conversation with Attorney Thomas E. Schiano on 17 August 2022 a provisional election was made without traverse to prosecute the invention of Ophthalmic device - Species B (embodied in Figures 2A-2D), claims 1-11 and 13-15.  Affirmation of this election must be made by applicant in replying to this Office action.
9.	Claims 12, 16, and 17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
11.	Claims 1-11 and 13-15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,159,566 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 1-11 and 13-15 of the application and claims 1-12 of U.S. Patent No. 10,159,566 B2 lies in the fact that the patent claims include many more elements and is thus much more specific. Thus the invention of claims 1-12 of U.S. Patent No. 10,159,566 B2 is in effect a “species” of the “generic” invention of claims 1-11 and 13-15. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-11 and 13-15 of the application are anticipated by claims 1-12 of U.S. Patent No. 10,159,566 B2, it is not patentably distinct from claims 1-12 of U.S. Patent No. 10,159,566 B2.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shadduck (US PG Pub No. 2003/0060878 A1; cited in Applicant’s IDS) in view of Shadduck (US PG Pub No. 2003/0147046 A1).
Referring to Figures 12A and 12B, Shadduck ‘878 discloses an ophthalmic lens (200) comprising: 
a lens body having a chamber (255A) therein, at least a portion of the lens body being flexible (see [0032] for list of flexible materials; further, Figure 12B clearly shows altering of curvature or shape of anterior optical element 250 due to flexibility of said element/membrane), the lens body having a lens body index of refraction ([0038]; [0044]; claim 9; claim 15); 
a reservoir module (258 + 255B) coupled with the lens body, the reservoir module including a heat sensitive portion (portion 258; [0047] – “The scope of the invention thus includes the utilization of irradiation-sensitive polymers that undergo a shape change due to thermal or chemical interactions, and placing such polymers adjacent to a fluid volume in an interior of an intraocular lens wherein a polymer dimensional change cooperates with fluid migration with a resulting shape change in the lens”) and having a reservoir (255B) therein, the reservoir being fluidically connected (160) with the chamber of the lens body and having a reservoir volume (Figures 12A and 12B – fluid media “M” occupies a volume in reservoir 255B; see [0047]), the heat sensitive portion of the reservoir module bordering at least a portion of the reservoir (Figures 12A and 12B – heat sensitive portion 258 borders anterior portion of reservoir 255B; see [0047]), the heat sensitive portion having a shape responsive to a temperature (e.g., heating) such that the reservoir volume changes in response to at least part of the heat sensitive portion reaching the temperature ([0047]); and 
an optical fluid (fluid media “M”) residing in the chamber and the reservoir (Figures 12A and 12B), the optical fluid having an optical fluid index of refraction ([0038]; [0044]; claim 9; claim 15), a change in the reservoir volume flowing a portion of the optical fluid between the reservoir and the chamber such that the at least the portion of the lens body undergoes a shape change corresponding to a base power change (Abstract; [0003]; [0047]), the optical fluid index of refraction being within 0.1 of the lens body index of refraction ([0038]; [0044]; claim 9; claim 15).
Shadduck ‘878 discloses the invention as claimed, except for particularly disclosing the heat sensitive portion as having a shape responsive to a temperature of at least forty five degrees Celsius such that the reservoir volume changes in response to at least part of the heat sensitive portion reaching the temperature. However, this is already known in the art. For example, Shadduck ‘046 teaches an ophthalmic lens having heat sensitive portions (Figures 4, 5A, 5B, 6A, 6B, and 8 – portions 120) having a shape responsive to a temperature of at least forty five degrees Celsius ([0036]) in order to alter the shape of an anterior optical element and therefore alter optical properties of the ophthalmic lens (Abstract; [0036]; [0040]; [0049]; [0051]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of an ophthalmic lens having heat sensitive portions having a shape responsive to a temperature of at least forty five degrees Celsius, as taught by Shadduck ‘046, with the invention of Shadduck ‘878, in order to alter the shape of an anterior optical element and therefore alter optical properties of the ophthalmic lens.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have incorporated the heat sensitive portion of Shadduck ‘878 to be responsive to a temperature of at least forty five degrees Celsius, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The benefit of this would be to alter optical properties as desired by the patient for vision correction needs.
Regarding claim 2, Shadduck ‘878 in view of Shadduck ‘046 teaches wherein the heat sensitive portion of the reservoir module includes a plurality of capsules, each of the plurality of capsules having a shape selected from first shape and a second shape, each of the plurality of capsules changing from the first shape to the second shape in response to the temperature and resulting in at least part of the change in the reservoir volume (Figure 12A of Shadduck ‘878 shows each of heat sensitive portion 258 as capsule-like with a concave volume, further, see [0047]; Figure 8 of Shadduck ‘046 shows a plurality of capsules 120 each with a volume 162, further, see [0024] and [0050]).
Regarding claim 3, Shadduck ‘878 in view of Shadduck ‘046 teaches wherein the plurality of capsules have a plurality of capsule volumes (Figure 12A of Shadduck ‘878 shows each of heat sensitive portion 258 as capsule-like with a concave volume, further, see [0047]; Figure 8 of Shadduck ‘046 shows a plurality of capsules 120 each with a volume 162, further, see [0024] and [0050]).
Regarding claim 4, Shadduck ‘878 in view of Shadduck ‘046 teaches wherein each of the plurality of capsules has a single capsule volume (Figure 12A of Shadduck ‘878 shows each of heat sensitive portion 258 as capsule-like with a concave volume, further, see [0047]; Figure 8 of Shadduck ‘046 shows a plurality of capsules 120 each with a volume 162, further, see [0024] and [0050]).
Regarding claim 5, as applied to claim 4 above, Shadduck ‘878 in view of Shadduck ‘046 teaches the invention as claimed except for particularly disclosing wherein the capsule volume corresponds to a base power change of not more than 0.25 diopter. It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the capsule volume of Shadduck ‘878 in view of Shadduck ‘046 to correspond to a base power change of not more than 0.25 diopter to obtain a lens that provides vision correction as needed by a patient (i.e., patient dependent).
Regarding claim 6, Shadduck ‘878 in view of Shadduck ‘046 teaches wherein a first portion of the plurality of capsules have a first orientation such that a first portion of the optical fluid flows from the reservoir to the chamber in response to a first capsule of the first portion of the plurality of capsules changing from the first shape to the second shape, a second portion of the plurality of capsules having a second orientation such that a second portion of the optical fluid flows from the chamber to the reservoir in response to a second capsule of the second portion of the plurality of capsules changing from the first shape to the second shape (Shadduck ‘878 - Abstract; [0003]; [0047]; and compare Figure 12A to Figure 12B; Shadduck ‘046 - Abstract; [0036]; [0040]; [0049]; [0051]).
Regarding claim 7, Shadduck ‘878 in view of Shadduck ‘046 teaches further comprising: a microfluidics path for fluidically connecting the reservoir with the chamber (Shadduck ‘878 – channels/microchannels 160; see [0037]).
Regarding claim 8 and claim 9, as applied to claim 1 above, Shadduck ‘878 in view of Shadduck ‘046 teaches the invention as claimed except for particularly disclosing wherein the temperature is at least sixty degrees Celsius and not more than one hundred degrees Celsius, and wherein the temperature is at least ninety degrees Celsius. It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention of Shadduck ‘878 in view of Shadduck ‘046 wherein the temperature is at least sixty degrees Celsius and not more than one hundred degrees Celsius, and wherein the temperature is at least ninety degrees Celsius, to obtain a lens that provides vision correction as needed by a patient (i.e., patient dependent), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 10, Figures 12A and 12B of Shadduck ‘878 clearly shows wherein the lens body has a periphery, the reservoir module being coupled with the lens body at the periphery.
Regarding claim 11, Figures 12A and 12B of Shadduck ‘878 clearly shows wherein the lens body has an optic axis and wherein the heat sensitive portion of the reservoir module is distal (e.g., radial) from the optic axis.
Regarding claim 13, Shadduck ‘878 in view of Shadduck ‘046 teaches wherein the at least the portion of the lens body includes a flexible membrane and a second portion of the lens body being fixed (Figures 12A and 12B of Shadduck ‘878 – flexible membrane 250 is deformable and thick posterior optical element being fixed; see [0032]).
Regarding claim 14, Shadduck ‘878 in view of Shadduck ‘046 teaches wherein the heat sensitive portion of the reservoir module includes a shape memory polymer having a glass transition not less than the temperature (Shadduck ‘046 - Abstract; [0036], [0042], [0050]).
Regarding claim 15, Shadduck ‘878 in view of Shadduck ‘046 teaches wherein the heat sensitive portion of the reservoir module includes a shape memory polymer having an additive (e.g., dye or chromophore) added to absorb light in a selected wavelength range (Shadduck ‘046 – [0047]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774